Title: From Thomas Jefferson to George Jefferson, 4 December 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Dec. 4. 99.

I have this day drawn on you in favor of Dabney Carr for [fifty] dollars. tho’ as far as I am possessed of our account there would [be funds?] in your hands sufficient to cover this, [but?] there are some articles of [expences &c] paid by you for me which probably [may make] this an over draught. [if therefore] you will be so good as to make a statement of our accounts and [paiments] so as to arrive in Philadelphia after th[…] […] it will find me there and I shall take care immediately to [replace] it. I expect to set out about [the 14th.] or 15th. with respect [to the balance] of [43/] due to Picket  Pollard & Johnston [I do] not know of it, […] I have no doubt it is [so.] I therefore […] you to pay it. I am with great esteem Dr. Sir
Your friend & servt

Th: Jefferson

